UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 5, 2007 (June 5, 2007) BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 1-2191 (Commission File Number) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) 63105 (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page Item 7.01 Regulation FD Disclosure. Members of the executive management team of Brown Shoe Company, Inc. will present a business overview at the Piper Jaffray 2007 Consumer Conference held in New York City on Thursday, June 7, 2007, at 10:00 a.m. (Eastern Time), and periodically over the next few weeks. The slide presentation for use in conjunction with these presentations is furnished as Exhibit 99.1 hereto and is also available on the Company’s website via the following link: www.brownshoe.com/investor, although the Company reserves the right to discontinue its availability at any time. The information in this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor shall such information or exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (c) Exhibit Exhibit Number Description of Exhibits 99.1 Brown Shoe Company Investor Presentation Page SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROWN SHOE COMPANY, INC. (Registrant) Date:June 5, 2007 /s/ Michael I. Oberlander Michael I. Oberlander Senior Vice President, General Counsel and Corporate Secretary Page INDEX TO EXHIBITS Exhibit Number Description 99.1 Brown Shoe Company Investor Presentation Page
